Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-2002

Garner v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-3551




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Garner v. Comm Social Security" (2002). 2002 Decisions. Paper 193.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/193


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-3551




                        MARLENE GARNER,

                                   Appellant

                                 v.

                COMMISSIONER OF SOCIAL SECURITY
                      *JO ANNE B. BARNHART

                       *{Pursuant to F.R.A.P. 43(c)}




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF PENNSYLVANIA

                   (Dist. Court No. 00-1200)
          District Court Judge: Gustave Diamond



           Submitted Under Third Circuit LAR 34.1(a)
                         March 7, 2002

Before: BECKER, Chief Judge, ALITO, and   RENDELL, Circuit Judges.

                (Opinion Filed: March 21, 2002)




                      OPINION OF THE COURT



PER CURIAM:
          This is an appeal from an order of the District Court affirming
the decision
of an Administrative Law Judge, which denied Marlene Garner's application
for
supplemental security income under title XVI of the Social Security Act.
42 U.S.C.
1381-1383f. On appeal to our Court, Garner contends that the decision of
the
Administrative Law Judge is not supported by substantial evidence and that
the
Administrative Law Judge committed a variety of other errors.
          We have considered Garner's arguments, and we conclude that the
decision
of the Administrative Law Judge is supported by substantial evidence. We
reject
Garner's additional arguments.
          For these reasons, the decision of the District Court is
affirmed.